United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2523
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Minnesota.
Todd Richard Chazen,                    *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 12, 2012
                                Filed: March 28, 2012
                                 ___________

Before MURPHY, ARNOLD, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Todd Chazen appeals his conviction for being a felon in possession of a firearm,
see 18 U.S.C. § 922(g)(1), asserting that the district court1 improperly sentenced him
as an armed career criminal. As relevant here, to qualify as such a criminal, a
defendant must have been convicted of three felonies that "involve[] conduct that
presents a serious potential risk of physical injury to another." See 18 U.S.C.
§ 924(e)(2)(B)(ii). Chazen admits that he has two such convictions, but argues that
his conviction for an escape from custody under Minn. Stat. § 609.485, subd. 2(1),

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
should not have been counted as the third. He contends that this statute is over-
inclusive, that is, that it penalizes offenses that do not qualify as predicates for armed
career criminal status, because on its face it criminalizes a mere failure to return to
custody after a furlough.

       The district court recognized the over-inclusiveness of the Minnesota statute,
but consulted the criminal complaint in Chazen's case, which charged him with
escaping from a county jail. This was a proper application of the so-called modified
categorical approach, see United States v. Vincent, 575 F.3d 820, 824 (8th Cir. 2009),
cert. denied, 130 S. Ct. 3320 (2010), and we have held that an escape from custody
is a predicate offense under the Armed Career Criminal Act. In fact, we have a
precedent that is squarely on point: It involves the very same statute as the one in
issue here and requires the result that the district court reached here. See United States
v. Furqueron, 605 F.3d 612 (8th Cir. 2010). Chazen argues that Furqueron was
wrongly decided, but it wasn't. Besides, we are not at liberty to overrule a previous
panel. United States v. Craddock, 593 F.3d 699, 702 (8th Cir. 2010).

      Affirmed.
                        ______________________________




                                           -2-